                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )       Case No. 6:07-CV-03223-MDH
                                                     )
CLARENCE MOORE                                       )
                                                     )
               Defendant.                            )

                                             ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 49).

The Magistrate Judge recommends that Plaintiff’s Motion for Revocation of Conditional Release

(Doc. 38) be granted, that the Court’s Order of Conditional Release (Doc. 28) be revoked, and that

Defendant be remanded to the custody of the Attorney General for further hospitalization and

treatment pursuant to 18 U.S.C. § 4246.

       Defendant was committed to the custody of the attorney general under § 4246 on

November 21, 2007. (Doc. 12). He was conditionally released on October 31, 2011. (Doc. 28). On

October 4, 2018, Plaintiff moved for an order revoking his conditional release after Defendant

violated the terms of his release by refusing treatment and using methamphetamine. (Doc. 38). In

support of its Motion, Plaintiff attached a Risk Assessment Report assembled by four medical

professionals. (Doc. 38-1). The report, dated September 26, 2018, diagnosed Defendant with

schizophrenia. Id. at 8. The panel noted that Defendant was presenting as “overtly psychotic and

disorganized” and opined that he is currently suffering from a mental disease and that, if released,

his illness would create a substantial risk of bodily injury to another person or serious damage to

the property of another. Id. at 10. The panel recommended that the Defendant continue to be



                                                 1
committed to the custody of the attorney general for further inpatient mental health treatment under

§ 4246.

       At Defendant’s request, an independent psychological evaluation was conducted by

Shawna Baron, Psy.D. In her report dated December 5, 2018, (Doc. 45), Dr. Baron diagnosed

Defendant with schizophrenia. Id. at 6. She opined that Defendant was exhibiting active psychotic

symptoms and that his mental illness left him at a substantial risk for harm to himself, others, and

property. Id. She ultimately concurred with the Risk Assessment Panel and concluded that

the Defendant met the criteria for continuing commitment under § 4246. Id.

       On January 29, 2019, the Magistrate Judge held a hearing on Plaintiff’s Motion. (Doc. 46).

At the hearing, Defendant testified that he did not think he suffered from a mental illness but that

he would continue to voluntarily take medication for his mental illness. (Doc. 47 at 4-5). He

claimed that, if released, he would not pose a danger to other people or their property. Id. at 5.

       Defendant filed exceptions to the Report and Recommendation of the Magistrate Judge.

(Doc. 52). Defendant specifically excepted to Magistrate Judge’s finding that (1) Defendant

violated the terms of his release; and (2) Defendant’s continued release would create a substantial

risk of bodily injury to another person or serious damage to property of another. Id. at 3-4.

Defendant stated that the Magistrate Judge’s findings were not supported by the evidence and were

contrary to the testimony of the Defendant at the hearing. Id. at 4.

       The Court has carefully reviewed the record and all of the evidence in this case. The Court

notes that the Defendant’s testimony is at odds with the overwhelming weight of the evidence in

this case, including Defendant’s own past behavior and the conclusions of both the Risk

Assessment Panel and the independent psychological examiner. The Court finds that a

preponderance of the evidence supports the Magistrate Judge’s conclusion that the Defendant



                                                 2
violated the terms of his release. The Court further finds by a preponderance of the evidence that,

in light of Defendant’ failure to comply with the conditions of his release, his unconditional release

would create a substantial risk of bodily injury to another person or serious damage to the property

of another. Consequently, the Court hereby ADOPTS the Report and Recommendation of the

Magistrate Judge and REJECTS Defendant’s Exceptions. The Court GRANTS Plaintiff’s Motion

for Revocation of Conditional Release and orders that the Defendant be committed to the custody

of the attorney general for hospitalization and treatment in a suitable facility under 18 U.S.C. §

4246(f). The Conditional Release Order entered by this Court on October 31, 2011, is REVOKED.

       IT IS SO ORDERED.



DATED: March 29, 2019

                                               /s/ Douglas Harpool
                                               DOUGLAS HARPOOL
                                               UNITED STATES DISTRICT JUDGE




                                                  3
